t vick nmac fevevue serice uniform issue list nov legend taxpayer a amount b ira c bank d ira e dear this is in response to your request of date through your authorized representative for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a is a year old widow with no financial knowledge or experience during taxpayer a had some maturing investments that she made with the assistance of bank d' staffers taxpayer a went to bank d where ira c had been established and withdrew amount b taxpayer a intended to deposit the entire amount b into an jra page while taxpayer a was at bank d to rollover ira c she was advised by a bank d employee that because the interest rates were so low it was better for her to deposit amount b into a regular account following the investment advice of the bank d employee amount b was not deposited into an ira as taxpayer a had intended to do within the day period allowed by the internal_revenue_code the code instead amount b was deposited into a non-ira regular account it was not until taxpayer a was preparing her income_tax return when she learned that bank d’s employee had given her erroneous investment advice which caused the distribution of amount b to become taxable taxpayer a proposes to deposit amount b into ira e taxpayer a represents that no other amount was distributed from ira c within the one year period since the original distribution based on the above facts and representations taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed bya financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that her inexperience in this type of financial transaction and her trust in the investment advice of a bank d employee prevented taxpayer a from depositing amount b since the distribution the failure to deposit amount b into an ira within the 60-day period was solely because of the bad investment advice of bank d and the failure to waive the 60-day requirement would be against equity or good conscience into an ira within days therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into ira e provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact 1d at please address all correspondence to sincerely yours ie alan c pipkin manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose ce
